Citation Nr: 0911936	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  00-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include Valium dependence.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 
to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran and his wife testified in a hearing before a 
hearing officer at the RO in May 2000 and in a hearing at the 
RO before the undersigned Veterans Law in October 2001.  
Transcripts of those hearings are associated with the claims 
files.

The Board issued a decision in April 2002 that reopened the 
previously-denied claim for service connection for a 
psychiatric disability.  In February 2003 the Board denied 
service connection for a psychiatric disability, to Valium 
dependence.  The Veteran thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2004, the Court granted a joint 
motion of the parties, vacated the Board's February 2003 
decision, and remanded the case to the Board for action 
consistent with the joint motion of the parties.

The Board remanded the case to the originating agency in 
September 2004 and May 2006.  

The Board issued a decision in September 2007 denying the 
claim.  The Veteran again appealed to the Court.  In 
September 2008 the Court issued an order granting a joint 
motion of the parties to vacate the Board's decision and 
remand the case to the Board for action consistent with the 
joint motion of the parties.

The most recent joint motion of the parties, as incorporated 
by the Court's Order, directed the Board to determine whether 
the issue of entitlement to service connection for PTSD, 
which was discussed in the Board's September 2007 decision, 
had been previously adjudicated by the RO, citing Boggs v. 
Peake, 520 F.3d 1339, 1347 (Fed. Cir. 2003).  The Board notes 
in response that the RO's rating decisions in March 1999 and 
August 1999 characterized the claim as "entitlement to 
service connection for a nervous condition with Valium 
dependence" and development considered evidence relating to 
the broad issue of current psychiatric disability as well as 
the narrow issue of Valium dependence.  The RO's Supplemental 
Statement of the Case (SSOC) in September 2001 
recharacterized the issue as "service connection for an 
acquired psychiatric condition with Valium dependence" and 
specifically considered evidence showing possible current 
PTSD.  The September 2001 SSOC shows the RO in fact addressed 
evidence relating to PTSD and denied service connection for 
an "acquired psychiatric condition" prior to the Board's 
action.  The Board accordingly has jurisdiction to conduct 
appellate review of that issue.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran did not receive Valium for therapeutic use 
during military service.

2.  An innocently-acquired psychiatric disorder was not 
present in service, a psychosis was not manifested within one 
year of the Veteran's discharge from service, and no 
innocently acquired psychiatric disorder is etiologically 
related to service.

3.  The Veteran does not have PTSD due to an in-service 
combat stressor or an in-service stressor that has been 
corroborated by credible supporting evidence.




CONCLUSION OF LAW

A psychiatric disability, to include Valium dependence, was 
not incurred in or aggravated by active service, and the 
incurrence or aggravation of a psychosis during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. § 3.301, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims service connection for psychiatric 
disability, to include Valium dependence.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The rating decision on appeal was issued prior to enactment 
of the VCAA.  However, the record reflects that the 
originating agency sent the Veteran notice required under the 
VCAA, including notice concerning the disability-rating and 
effective-date elements of the claim, by letter mailed in 
June 2006.  

Although this notice was not sent until years after the 
enactment of the VCAA, the Board finds there is no prejudice 
to the Veteran in proceeding at this point with issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different if complete 
VCAA notice had been provided at an earlier time.  Moreover, 
as explained below, the Board has determined that service 
connection is not warranted for the claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claim.  The Veteran's 
service treatment records (STRs) and service personnel 
records (SPRs) are on file, as are treatment records from 
those VA and non-VA medical providers identified by the 
Veteran as having relevant records.  In addition, the Veteran 
has been afforded appropriate VA examinations.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.

Factual Background

The Veteran essentially asserts that he was prescribed Valium 
for therapeutic purposes by military medical practitioners 
and consequently became dependent on that Valium.  He also 
reports psychiatric problems beginning in service.  

Review of STRs shows the Veteran presented to Martin Army 
Hospital at Fort Benning, Georgia in October 1970 complaining 
of trouble breathing; he cited a history of "speed pills" 
while in Korea but was negative on examination and the 
clinical impression was "functioning disorder." In a Report 
of Medical History in March 1971, the Veteran endorsed a 
history of nervous trouble, and the reviewing physician noted 
the Veteran reported taking approximately 10 Librium per 
month for nervousness and depression.  However, the Report of 
Medical Examination (annual) performed the same month (March 
1971) shows clinical psychiatric evaluation as "normal" and 
a Report of Medical Examination (annual) in June 1972 also 
shows psychiatric evaluation as "normal."  A January 1973 
Report of Medical Examination (separation) shows psychiatric 
evaluation as "normal" but a dental "report of medical 
history" in February 1973 shows the Veteran reported he was 
currently taking Valium for his nerves. 

In summary, there is nothing in STRs substantiating 
prescription of Valium or similar addictive medications for 
therapeutic purposes during military service.  STRs show 
self-reported nervousness and depression and medication for 
those symptoms, but none of the psychiatric examinations 
during service disclosed the presence of valium dependence or 
any other psychiatric disorder.

Review of the Veteran's SPRs shows he served in Korea from 
July 1969 to August 1970, at Fort Benning from August 1970 to 
June 1971, in Germany from July 1971 to September 1971, and 
at Fort Benning from September 1971 until discharge in March 
1973.  While stationed in Germany he attended drug abuse 
training in February 1971, which may have been routine 
training or may indicate he was identified as having a 
possible current substance abuse problem.  There is no 
indication in SPRs of disciplinary action or administrative 
action (loss or suspension of security clearance, etc.) 
characteristic of a confirmed drug dependency disorder or 
other identified psychiatric disorder during service.  

The Veteran asserted in his original claim for service 
connection that he was treated at the Mental Hygiene Clinic 
at Camp Howze, Korea, in February 1973.  Review of the SPRs 
above shows that in February 1973 the Veteran was 
demonstrably stationed at Fort Benning, Georgia.  He 
accordingly could not have been treated at the Mental Hygiene 
Clinic at Camp Howze during that period as he asserts. 

The Veteran submitted a VA Form 21-4138 (Statement in Support 
of Claim) in May 1984 stating that pending his reenlistment 
in March 1970 he was placed on medical "hold" and provided 
psychiatric treatment.  When he departed Korea he was 
extremely nervous and was treated regularly with large doses 
of Valium; during his last two years of military service the 
Veteran was so "high" on drugs that he did not know or care 
where he was.

A letter from Dr. IBP dated in April 1995 states the Veteran 
presented as a walk-in patient with a history of chronic 
anxiety neurosis and having been on Valium for many years.  
Treatment records from Dr. IBP dating from August 1981 
through November 1998 show frequent prescriptions of Valium 
for symptoms primarily identified as chronic anxiety or 
anxiety neurosis, but also characterized as anxiety with 
depression, anxiety with panic attacks, possible bipolar 
depression, possible mania, tension, stress, possible 
schizophrenia, coping disorder with depression, and nervous 
spells.  During treatment the Veteran informed the clinician 
that he had been treated with Valium during service and 
stated he was offered a 100 percent disability discharge from 
service.   

In a VA Form 21-4138 in December 1998 the Veteran asserted he 
was prescribed 500 mg of Valium per day during military 
service to treat insomnia, which was secondary to a nervous 
disorder.  This over-medication of Valium during service 
resulted in chronic dependency after discharge from service.

Treatment records from Mountain Home VA Medical Center (VAMC) 
from the period February 1985 through February 1989 show the 
Veteran presented requesting Valium because he could no 
longer obtain it from non-VA sources and he needed it in his 
work as a truck driver.  He reported that he had been taking 
Valium since 1969 during service and had been through several 
drug treatment programs without success.  The Veteran was 
diagnosed as having Valium dependence and underwent 
detoxification.  In January 1988 a VA psychologist noted a 
clinical impression of Valium dependence and chronic nervous 
condition by history.

A VA medical certificate in February 1989 states the VA 
Medical Center (VAMC) informed the Veteran that VA would no 
longer provide him with Valium.  The certificate states the 
Veteran had been obtaining Valium from Dr. IBP, but Dr. IBP 
was inspected by the state and was ordered to wean the 
Veteran off Valium.  The Veteran was advised to seek drug 
rehabilitation from a non-VA provider because due to cutbacks 
the servicing VAMC could only accommodate service-connected 
disabilities.

Notarized identical lay statements from Messrs. CRK, OB, and 
DB, received by VA in February 1999, assert personal 
knowledge that the Veteran was prescribed Valium by military 
doctors in 1970 and continued to take Valium for his nerves 
to the present day.

A lay statement from Ms. CK, received in February 1999, 
asserts knowledge the Veteran had been on Valium for the past 
25 or 30 years due to a highly nervous condition.

A lay statement from Ms. TB, the Veteran's sister, received 
by VA in February 1999 asserts the Veteran was given Valium 
for his nerves while in the military. Following discharge 
from service the Veteran tried unsuccessfully to discontinue 
use of Valium; the Veteran also seemed extremely nervous ever 
since his discharge from service.  Ms. TB stated an opinion 
that the Veteran's dependency on Valium had created problems 
with the Veteran being able to live a productive life and 
maintain a regular job.

A lay statement from the Veteran's wife, received by VA in 
February 1999, asserts she had known the Veteran since the 
age of 13 and married the Veteran in 1969.  Prior to being 
assigned to Korea the Veteran was always a calm and relaxed 
person; following his return from Korea he was very nervous 
and had trouble sleeping.  During assignment to Fort Benning, 
after his service in Korea, the Veteran made several trips to 
the Army hospital trying to get help with his sleep disorder; 
he was given Valium by an Army doctor who said the drug was 
not widely known but he would prescribe it.  The Veteran 
spent three more years in the Army, during which he was given 
large quantities of Valium by military doctors, which helped 
him sleep but did not help his underlying nervous disorder.  
The Veteran continued to receive large quantities of Valium 
from private doctors after discharge from service.  The 
Veteran made several unsuccessful efforts after discharge 
from service to withdraw from Valium.

Treatment records from James H. Quillen College of Medicine 
from the period September through November 1999 show 
treatment for anxiety and panic attacks brought on by stress 
or by being in unfamiliar places; they also include an 
impression of PTSD citing "continued stressors of his 
life."  The physician continued the Veteran on Valium, based 
on a conclusion that the Veteran was, "not the kind of 
patient who abuses his contract."  Treatment notes reflect 
the Veteran was currently under stress due to his wife's 
medical problems, and that he was unable to get employment 
assistance due to Valium addiction.  As of November 1999 the 
physician was "considering" weaning the Veteran off Valium 
but was still prescribing the medication.

A December 1999 prescription for Valium by Kingsport Family 
Practice Center notes that abrupt discontinuation of Valium 
could lead to potentially deadly withdrawal symptoms; Valium 
use would have to be tapered off over an extended period to 
avoid such problems.  A January 2000 medical certificate from 
the same provider shows the Veteran was being treated for 
anxiety through the use of benzodiazepine, the generic name 
for Valium.

The Veteran testified before an RO Hearing Officer in May 
2000 that he took "speed" in Korea on one occasion lasting 
two or three days; the pills were provided by a fellow 
soldier and the Veteran took them because he felt very short 
of breath.  Soon thereafter the Veteran turned the pills in 
to a military physician, who threw them away.  The Veteran 
was not given any therapeutic medication in Korea.  When the 
Veteran returned from Korea to Fort Benning, he was unable to 
sleep, so he sought treatment at the Fort Benning military 
hospital; a number of different medications including Librium 
were tried without success and he was prescribed Valium, then 
an experimental drug.  He continued to take Valium during the 
rest of his military service, and was able to obtain it 
freely at military dispensaries.  After discharge from 
service, he took Valium daily, and only became aware after 
discharge that Valium was an addictive substance.  In regard 
to psychiatric history, the Veteran testified that while in 
Korea he volunteered to go to Vietnam but was placed on 
medical "hold" by a psychiatrist for unspecified reasons.  
The Veteran did not see a psychiatrist after leaving Korea.   

The Veteran testified before the Board in October 2001 that 
while in Korea he was referred for psychiatric treatment 
because he got into a lot of fights.  The Veteran could not 
remember how many times he visited the psychiatrist in Korea; 
he remembered being given some sort of medication but it had 
no effect.  On return from Korea, while assigned to Fort 
Benning, he experienced symptoms of insomnia, smothering and 
chest pain; he sought treatment at the military hospital and 
was ultimately given the experimental drug Valium.  The 
Veteran believed that he was referred for psychiatric 
counseling at Fort Benning but could not remember any 
details.  His symptoms of aggressiveness improved after 
beginning Valium, but he took it every day after being 
initially prescribed.  The Valium would be provided without 
difficulty by military dispensaries, which also provided 
refills without question.  The Veteran has been identified 
over the years with various psychiatric diagnoses; he was 
told during military service that he had "manic depression" 
but did not understand the details.  

The Veteran's wife testified before the Board that the 
Veteran began taking Valium when he returned from Korea, 
although she did not know initially what it was; on one 
occasion she accompanied the Veteran to Martin Army Hospital 
emergency room because of his breathing problems, where he 
was administered a shot of liquid Valium.

The Veteran was examined by VA psychologist Dr. CBG in 
September 2002.  The Veteran asserted he had been prescribed 
Valium during military service.  Dr. CBG asked the Veteran to 
describe the symptoms for which he received Valium; the 
Veteran initially endorsed only insomnia but later related 
that he had problems with anger and aggressiveness and was 
given Valium to keep him from assaulting the other soldiers.  
The Veteran stated he was seen by a military psychiatrist who 
initially concluded the Veteran was "manic depressive" but 
changed the diagnosis to "immature personality" at the 
Veteran's request.  Dr. CBG performed a clinical interview 
and noted observations in detail.  The Veteran stated during 
the interview he had been advised by other persons to claim 
"flashbacks" during the appeal of the rating denial, but 
during the interview the Veteran was unable to muster a 
sufficiently detailed description of the condition to warrant 
serious consideration.

Dr. CBG stated that review of the claims file, including STRs 
and the lay statements cited above, did not constitute 
competent evidence of a psychiatric disorder or Valium 
prescription in service.  He also stated an opinion that if 
tranquilizers were prescribed during military service, as the 
Veteran asserts, they would have been prescribed for 
treatment of a personality disorder that pre-dated service 
rather than an acquired anxiety-based psychiatric disorder.  
Accordingly, the etiology of the Veteran's Valium addiction 
was "somewhat moot" since it did not result from an 
anxiety-based psychiatric condition acquired while on active 
duty.  Dr. CBG diagnosed anxiolytic dependence 
(benzodiazepines) in partial remission, antisocial 
personality disorder (provisional), and borderline 
intellectual functioning.

VAMC Mental Health Clinic (MHC) records from October 2002, 
prepared by a second-year resident (PGY-2), show the Veteran 
presented complaining of anxiety.  He also reported PTSD 
symptoms of anxiety when around helicopters or ships, 
hyperstartle, isolation and suspiciousness.  He reported 
experiencing sniper fire while assigned in Korea and duty 
with combat units (Airborne Rangers, artillery and infantry).  
The clinical diagnosis was panic attack with agoraphobia, 
rule out generalized anxiety disorder, rule out bipolar 
history, and rule out PTSD.  Axis IV (psychosocial and 
environmental problems) noted "combat experience" and 
"religiuosity [sic]."  

In an October 2002 addendum, the Veteran's attending 
psychiatrist noted that the Veteran was a poor historian and 
the history was sketchy.  The Veteran reported history of 
"bad nerves" in service and stated he was offered a medical 
discharge for psychiatric conditions.  Review of the records 
revealed the Veteran was trying to obtain service connection 
for benzodiazepine dependence beginning in service, a detail 
he had not revealed during interview; the psychiatrist noted 
there is no medical record of such treatments.

VA psychologist Dr. CBG, who performed the October 2002 
examination cited above, issued an addendum opinion in 
December 2002 that considered the MHC treatment notes 
received after the examination.  Dr. CBG stated the newly-
assigned diagnosis of "panic attack with agoraphobia" was 
insufficient to alter the conclusions stated in the original 
examination report, as the Veteran had no validated history 
of anxiety-based disorder and had no clinical evidence of the 
same during examination.  Dr. CBG adhered to the 
"inescapable conclusion" that the Veteran did not suffer an 
anxiety-based psychiatric disorder during active service.  
Psychologist CBG was also "fully convinced" the Veteran did 
not currently suffer from service-related PTSD because the 
lack of exposure to combat or any other physical danger was 
noted during previous examination.

The Veteran's sister KCB submitted a letter dated in December 
2002 asserting personal knowledge the Veteran had been on 
Valium since the early 1970s.

The Veteran submitted a statement to VA in January 2003 
asserting he was told by an officer when he left service that 
a notation of "bad nerves" would preclude future 
reenlistment because "bad nerves" are considered a 
psychiatric disorder, but that the condition would be in the 
Veteran's records if he ever needed to apply for disability.

VA MHC notes from the period July 2003 through March 2005 
show varying diagnoses of generalized affective disorder, 
mild symptoms of PTSD, and panic attacks (July 2003); panic 
disorder without agoraphobia (March 2004 and September 2004); 
and panic disorder (March 2005).  During the period the 
Veteran received Valium from VA, and his VA problem list 
included Valium dependence. 

The Veteran was examined in March 2005 by VA psychologist Dr. 
RH, who reviewed the claims file and VA electronic treatment 
records.  Dr. RH initially deemed the Veteran to be a 
reliable historian for purposes of the interview; however, 
Dr. RH noted during examination the Veteran had great 
difficulty articulating coherent statements.  Dr. RH noted 
the Veteran had been trying since 1973 to obtain service 
connection for Valium dependence, claimed as beginning with 
therapeutic use in service.  Dr. RH noted that in-service 
prescription for such massive amounts of Valium as claimed by 
the Veteran should have been supported by notation in the 
reports of the annual physical examinations and discharge 
examination.  During the interview the Veteran denied a 
history of fights in service and pointed to his Good Conduct 
Medal and his clean disciplinary record.  Dr. RH stated the 
Veteran's account of massive (lethal) doses of 500 mg of 
Valium during service was questionable, since the maximum 
dose is 90 mg.  Dr. RH also stated the Veteran did not meet 
the clinical criteria for substance dependence under the 
Diagnostic and Statistical Manual for Mental Disorders, 
fourth edition (DSM-IV)   The Veteran did not exhibit 
objective evidence of depression or anxiety during 
examination, so Dr. RH diagnosed no disorder under Axis I 
(clinical disorder and other disorders that may be a focus of 
clinical attention). 

A July 2005 endorsement by Dr. GRB, a VA psychiatrist, states 
that Dr. GRB did not interview the Veteran but reviewed the 
March 2005 report by Dr. RH cited above and concurred with 
the findings that the Veteran did not take high doses of 
Valium by prescription during military service and did not 
currently meet the diagnostic criteria for Valium dependence; 
accordingly the condition was not caused or aggravated by 
active military service.

The file contains a report by psychologist Dr. TBE dated in 
November 2006.  Dr. TBE stated she is the Veteran's sister 
but would be as objective as possible in her observations.  
Dr. TBE stated the Veteran meets the DSM-IV criteria for 
"substance dependency" even if he arguably does not meet 
the criteria for "substance abuse."  She stated she 
believed the Veteran was provided Valium during service, and 
the reason the Veteran was noted as "normal" during service 
medical examinations was that he was on Valium at the time 
that masked his symptoms.  Dr. TBE diagnosed anxiolytic-
induced anxiety disorder with onset during withdrawal.  She 
stated that the Veteran's symptoms of anxiety of withdrawal 
when unable to obtain Valium were not present prior to 
military service but were manifested after his return from 
Korea; it is accordingly at least as likely as not that drug 
dependency began during service in Korea.

Dr. TBE also diagnosed chronic PTSD (Axis) I, citing 
unemployment, economic problems, housing problems, and 
service in Korea (Axis IV).  Dr. TBE cited symptoms 
consistent with PTSD such as panic when hearing helicopters.  
The Veteran narrated to her that while in Korea he was afraid 
of being attacked by enemy forces, since American troops were 
forbidden to return fire.    

VA MHC notes dating after November 2006 show diagnoses of 
panic disorder in March 2007 and panic disorder and 
benzodiazepine habituation in June 2007.



Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty, 
and not the result of the veteran's own willful misconduct or 
the result of his or her abuse of alcohol or drugs.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto results from a service-connected disability, it will 
not be considered of misconduct origin.  38 C.F.R. § 3.301; 
see also VAOPGCPREC 2-97.
  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and third edition revised, to the fourth edition 
(DSM-IV).  The Court found DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective test 
to a subjective test.

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year of the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

On review of the medical and lay evidence above the Board 
finds at the outset that the Veteran is not shown to have 
received a prescription for Valium during military service.  
Although Dr. TBE stated an opinion that the Veteran's drug 
dependence began in Korea, the Veteran himself has provided 
inconsistent accounts regarding whether he was prescribed 
Valium in Korea; his most consistent account is that he was 
prescribed Valium at Fort Benning after his return from 
Korea.  STRs from Korea, Germany, and Fort Benning (before 
and after Germany) are silent in regard to Valium and the 
chronic symptoms asserted by the Veteran; it is highly 
unlikely that the military healthcare providers supporting 
three different widely-scattered major commands would all 
have failed to provide some documentation of the protracted 
use of  Valium and the underlying symptoms.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board has accordingly considered the Veteran's account of 
where he obtained the Valium, as well as the supporting lay 
statements and testimony from the Veteran's family and 
acquaintances.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider factors such as 
inconsistent statements, facial plausibility, and consistency 
with other evidence of record.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In this regard the Board finds the Veteran is 
not a credible witness because his accounts are internally 
inconsistent in regard to where he obtained the Valium; he 
has at times asserted he was provided prescription Valium in 
Korea but at other times asserted he was first provided 
prescription Valium at Fort Benning.  His accounts are also 
not facially plausible, given the absence of documentation in 
STRs.  Further, psychiatric examination reports consistently 
note the Veteran is a poor historian, and during his 
testimony the Veteran was frequently unable to remember 
details essential to his claim.  All these factors weigh 
against the credibility of the Veteran's statements.

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's 
claim is accompanied by ample contemporaneous medical 
evidence in the form of the STRs, and such contemporaneous 
medical evidence belies the Veteran's contentions.  Buchanan 
accordingly does not apply.

The lay statements from Ms. TB and from Messrs. CRK, OB, and 
DB all assert personal knowledge that the Veteran received 
prescription Valium from military healthcare providers.  
There is no indication in any of those statements as to how 
the authors obtained such personal knowledge; the Board has 
no basis to conclude that the authors of the statements 
witnessed the Veteran being prescribed or provided Valium by 
military healthcare providers.  To the extent that the 
authors relied on the Veteran's statements to them, the 
Veteran's statements are not credible as discussed above. 

The Veteran's wife testified the Veteran took Valium at Fort 
Benning but she did not know where he obtained it, other than 
one occasion in which he received liquid valium in her 
presence.  Her testimony accordingly does not support, by 
personal observation, that the Veteran received prescription 
Valium from the military for the last several years of his 
military service.

In sum, the only evidence of record the Veteran received 
massive doses of Valium by prescription during military 
service is the Veteran's own uncorroborated account.  The 
Board is not required to accept a veteran's uncorroborated 
account of his active service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The joint motion of the parties, as incorporated by the 
Court's Order, directed the Board to provide a more thorough 
discussion of reasons and bases supporting the Board's 
finding as fact in September 2007 that the Veteran did not 
currently have Valium dependence.

As noted in the Board's previous decision, there is 
conflicting medical evidence as to whether the Veteran has a 
current Valium dependence.  The Board considered the most 
competent and probative medical opinion in that regard to be 
the March 2005 opinion by VA psychologist Dr. RH, with 
endorsement by VA psychiatrist Dr. GRB in July 2005, both of 
which stated the Veteran did not meet the diagnostic criteria 
for Valium dependence.  However, there was contrary diagnosis 
from VA psychologist Dr CBG, from the Veteran's sister 
psychologist Dr. TBE, and various VA and non-VA treatment 
notes as discussed in detail above. 

The question of "current" diagnosis of the claimed disorder 
has largely been rendered moot by the recent Court decision 
in McClain v. Nicholson, 20 Vet. App. 319, 321 (2007), which 
noted that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim.  

Applying McClain to the facts of the case, it is impossible 
at this point for the Board to state with confidence that the 
Veteran has not been dependent on Valium at any time since 
his application for service connection was received in 1999.

However, evidence of a present condition is generally not 
relevant to a claim for service connection, absent some 
competent linkage to military service.  Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  The Board found in September 2007, 
and finds again today, that the Veteran did not receive 
Valium for therapeutic purposes during military service.  It 
follows that he cannot have had dependency that began with 
such medication at any time during the course of the appeal.  

The Board now turns its attention to entitlement to service 
connection for psychiatric disorder other than Valium 
dependence.

Specifically in regard to PTSD, there is mention of PTSD 
symptoms in several VA treatment notes cited above and in 
notes from Quillen Medical College stating an "impression" 
of PTSD (citing stressors related to current problems).  The 
only provider to actually diagnose PTSD related to in-service 
stressors is Dr. TBE, who diagnosed chronic PTSD citing the 
Veteran's experiences in Korea.

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
10 Vet. App. 128, 153.  VA can only reject such a diagnosis 
on a finding that the preponderance of the evidence is 
against (1) the PTSD diagnosis, (2) the occurrence of the in-
service stressor, or (3) the connection of the current 
condition to the in-service stressor.  The adequacy of a 
stressor, sufficiency of symptomatology, and diagnosis are 
all medical determinations.  Cohen, 143-44.

However, just because a physician or other health care 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.   Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Board notes that the existence of an event alleged as a 
"stressor" that caused PTSD, although not the adequacy of 
the event to cause PTSD, is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 
(1993).

In this case it appears that Dr. TBE's diagnosis relied on 
the Veteran's account of being fearful of sniper attacks; as 
noted above, the Veteran also reported to a VA clinician in 
October 2002 that he "saw sniper fire" in Korea.  As 
discussed above, the Board has not found the Veteran to be a 
credible historian.  He served in Korea long after the end of 
the Korean Conflict.  His allegation that he "saw sniper 
fire" in Korea is self serving and uncorroborated by any 
other evidence.  The Veteran has not provided any evidence of 
sniper attacks in his general vicinity in Korea, or provided 
details with enough specificity to pursue verification of 
such attacks.  Credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  The Board accordingly concludes 
that if the Veteran has PTSD, it is not due to a service 
combat stressor or to a service stressor that has been 
corroborated by credible supporting evidence.  

The joint motion of the parties, as incorporated by  the 
Court's remand, directed the Board to discuss the Board's 
finding as fact in September 2007 that the Veteran's 
assertion of participation in combat lacked credibility.  In 
that regard, it appears that the Board misinterpreted 
comments attributed to the Veteran by a VA clinician in 
October 2002.  Specifically, the October 2002 medical report 
states, "[r]eports that he was combat (airborne rangers, 
artillery and infantry)." The Board interpreted this entry 
to infer the Veteran was claiming to have been in combat with 
the airborne rangers, artillery and infantry for purposes of 
obtaining service connection for PTSD.  On review, it appears 
the Veteran was simply reciting some of the combat arms units 
in which he had served (review of the record shows the 
Veteran was assigned to an artillery unit in Fort Benning as 
a cannoneer, to the 3rd Infantry Division in Germany as an 
armored vehicle crewman, and to a Ranger unit at Fort Benning 
as a mechanic).  The Board accordingly finds at this time 
that the October 2002 MHC note does not constitute evidence 
the Veteran was falsely claiming combat service for personal 
advantage and does not impugn his credibility.

In regard to psychiatric disorders other than Valium 
dependence or PTSD, the file shows varying diagnoses and 
clinical impressions, including generalized anxiety disorder, 
depression, and panic disorder among others.  There is no 
medical opinion of record showing a relationship between any 
such disorder and military service.  Moreover, there is no 
medical evidence suggesting that he manifested a psychosis 
within one year after his discharge from service.

The most complete and probative examination reports of record 
are the reports of the VA examination of October 2002, in 
which the examiner diagnosed antisocial personality disorder 
(provisional) and borderline intellectual functioning, and 
the VA examination in March 2005 that found no Axis I 
disorders at all.  The Board notes at this point that neither 
antisocial personality disorder nor borderline intellectual 
functioning is an acquired psychiatric disorder compensable 
under VA regulations.

In addition to the medical evidence, the Board has considered 
lay evidence addressing the Veteran's symptoms during and 
after active service.  The Veteran has submitted a number of 
lay statements as cited above attesting from personal 
observation that the Veteran returned from service with 
symptoms of nervousness and anxiety that were not present 
before service and have been continuously present since 
discharge from service.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case the lay statements provided by the Veteran are 
competent to describe the Veteran's visible symptoms.  
However, those descriptions do not report a contemporaneous 
diagnosis or support a later diagnosis by any medical 
professional.  Accordingly, the criteria cited by Jandreau do 
not apply.  

In sum, the Board has found, based on review of the medical 
and lay evidence of record, that the Veteran did not receive 
prescription Valium in service, that he had no innocently 
acquired psychiatric disorder in service, that he did not 
manifest a psychosis within one year after his discharge from 
service, and that any currently present acquired psychiatric 
disorders are not etiologically related to service.  
Accordingly, the criteria for service connection are not met, 
and the claim must be denied.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitliement to service connection for psychiatric 
disability, to include Valium dependence, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


